Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted to the extent of referring the matter to an official referee to take proof and report as to whether the third director was actually functioning as such or whether in fact there was a directorate consisting only of the petitioner and the respondent Martin Binder. Upon the coming in of the report, the motion is to be determined by the justice presiding at Special Term, Part I. No opinion. Settle order on notice. Present — Martin P. J. O’Malley, Townley, Untermyer and Dore, JJ. [172 Misc. 634.]